The court did err, however, by ordering restitution in the amount of $110 without conducting a hearing. Because the record does not contain sufficient evidence to determine the proper amount of restitution, the matter must be remitted for a hearing (Penal Law § 60.27 [2]; see, People v Fuller, 57 NY2d 152, 158-159; People v Ramirez, 98 AD2d 985; People v Clougher, 95 AD2d 860). The colloquy between the sentencing court and defense counsel was insufficient to establish the victim’s monetary loss (cf., People v Kelsky, 144 AD2d 386, 387, lv denied 73 NY2d 787). Accordingly, the matter is remitted for a hearing to determine the amount of restitution owed by defendant (see, People v Ramirez, supra; People v Clougher, supra; People v Thigpen, 60 AD2d 860). (Appeal from Judgment of Supreme Court, Erie County, Forma, J. — Burglary, 3rd Degree.) Present — Denman, P. J., Pine, Balio, Law-ton and Davis, JJ.